        2:18-cr-20014-SLD-EIL # 68        Page 1 of 13                                        E-FILED
                                                                  Monday, 03 June, 2019 03:41:09 PM
                                                                       Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS
                                URBANA DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
       Plaintiff,                          )
                                           )
vs.                                        )       Case No. 18-CR-20014
                                           )
MICHAEL HARI,                              )
                                           )
       Defendant.                          )

                    DEFENDANT’S RESPONSE TO GOVERNMENT’S
                            MOTION TO CONTINUE

       NOW COMES the Defendant, MICHAEL HARI, by and through his attorneys,

and files his Response to the Government’s Motion to Continue.

       The government’s motion to continue is an attempt to manipulate the Speedy

Trial Act. The Court should reject the attempt. Mr. Hari’s speedy trial clock began

running with the filing of the indictment on April 4, 2018. The government cannot stop

that clock by unilaterally moving Mr. Hari to another district. This is especially true

given that the United States Attorney’s office in Minnesota ordered Mr. Hari moved

pursuant to 18 U.S.C. § 3621(d), a statute that address “Imprisonment of a convicted

person.” Mr. Hari is not a convicted person and should never have been moved from

the Central District of Illinois.

                                    PROCEDUREAL HISTORY

       On March 13, 2018, the government filed criminal complaints against Mr. Hari in

both Illinois and Minnesota. United States v. Hari, Case No. 18-CR-20014 (C.D. Ill.) (R.1);


                                               1
         2:18-cr-20014-SLD-EIL # 68              Page 2 of 13



United States v. Hari, Case No. 18-cr-150 (D.Minn. d/e 1).1 On April 4, 2018, an

indictment was filed against Mr. Hari in Illinois. (R.32) The filing of the indictment

started the speedy trial clock. 18 U.S.C. § 3161(c)(1). Thereafter, the government had 70

days to bring Mr. Hari to trial.

        The government knew Mr. Hari’s speedy trial clock and started in Illinois and,

therefore, knew the trial in Illinois would take place before the trial in Minnesota.

Normally, an indictment must be filed within 30 days of the arrest on a criminal

complaint. 18 U.S.C. § 3161(b). In Minnesota the parties filed a Joint Motion for

Extension of Time for Filing Indictment or Information agreeing to give the government

60 additional days to file an indictment in Minnesota. (D.Minn. d/e 12). In the motion

the parties told Judge Frank Mr. Hari was “detained in the Central District of Illinois on

the Illinois complaint, 18 MJ-7062-EIL. Pursuant to Court Order, [he] will remain in Illinois

pending disposition of [his] case in the Central District of Illinois.” (D.Minn. d/e 12)

(emphasis added). The joint motion went on to say, “[d]ue to the complexity of the

cases pending in each district, the distance between counsel and their clients, and the

understanding that the defendants will not be brought to Minnesota until the Central District of

Illinois cases are resolved, the parties seek an additional 60-day extension to bring the

matter before the grand jury or file an Information in Minnesota pursuant to l8 U.S.C. §

3161(b).” Id. (emphasis added). Judge Frank granted the motion and on June 20, 2018,

an indictment was filed against Mr. Hari in the Minnesota case. (D.Minn. d/e 14).



1Citations to filings in this case are “(R.__).” Citations to filings in the Minnesota case are “(D.Minn. d/e
__).”

                                                      2
       2:18-cr-20014-SLD-EIL # 68       Page 3 of 13



      In Illinois, a superseding indictment was filed against Mr. Hari and his

codefendants, adding additional charges. (R.39). In the following months Mr. Hari and

his counsel in both Illinois and Minnesota attempted to reach a joint resolution of the

two cases with the government. Codefendants, McWhorter and Morris did reach plea

agreements with the government, agreeing to have their Illinois cases transferred to

Minnesota for a joint resolution. (R.60) (TEXT ORDER 11/08/2018). By January 2019, it

became clear Mr. Hari and the government would not reach a joint resolution of the

cases. Accordingly, at a January 9, 2019, status conference the parties informed the

Court that Mr. Hari would be going to trial and asked for a date certain some time in

the summer due to AUSA Miller and AFPD Pollock being scheduled for trial in United

States v. Christensen, 17-cr-20037 in April and May 2019. The Court obliged, setting a

trial date of July 15, 2019. (Minute Entry dated 01/09/2019).

      On the morning of January 31, 2019, defense counsel learned from Mr. Hari that

the United States Marshals Service had attempted to move him to Minnesota but the

move had been cancelled due to inclement weather. (R.63). Consultation with the

Marshals revealed the United States Attorney’s office in Minnesota “had issued

paperwork to transfer Mr. Hari to Minnesota.” Id. Defense counsel received no advance

notice of the government’s plan to move Mr. Hari. Id. Mr. Hari filed an Emergency

Motion to Stop Transportation of The Defendant to the District of Minnesota but the

Court denied the motion. (R.63, TEXT ORDER 01/31/2019). Mr. Hari was subsequently

moved to Minnesota.



                                            3
        2:18-cr-20014-SLD-EIL # 68        Page 4 of 13



       On May 20, 2019, the Court held a status conference. (Minute Entry 03/01/2019).

At the status conference Mr. Hari stated his intention to go to trial on July 15, 2019, and

his decision to file no pretrial motions or take any action that would toll the speedy trial

clock. The government stated its position that the trial in Minnesota should proceed

first and that since Mr. Hari had been moved to Minnesota the time he was in

Minnesota was excludable from the speedy trial clock in this case pursuant to

§ 3161(h)(1)(B). Mr. Hari expressed his position that the government’s reading of the

Act was incorrect. The Court informed the parties of its intent to set a joint status

conference with Judge Frank and all counsel sometime in June. (Minute Entry

01/01/2019). The Court ordered the government to brief the speedy trial issue and Mr.

Hari to respond. Id.

       On May 20, 2019, the government filed a “Motion to Continue Trial Date

Pending Trial in the District of Minnesota on Other Charges Against the Defendant.”

(R.67). As it did at the status conference, the government argues that since Mr. Hari has

been moved to Minnesota the speedy trial clock in this case is tolled pursuant to 18

U.S.C. § 3161(h)(1)(B). The government is wrong.

                                           ARGUMENT

       A.     Judicial Estoppel

       To convince Mr. Hari to agree to an extension of time to file an indictment

against him in Minnesota the government affirmatively told Mr. Hari, and the court in

Minnesota, that “Pursuant to Court Order, [Mr. Hari] will remain in Illinois pending

disposition of [his] case in the Central District of Illinois.” (D.Minn. d/e 12). The

                                              4
        2:18-cr-20014-SLD-EIL # 68         Page 5 of 13



agreement was based on “the understanding that the defendants will not be brought to

Minnesota until the Central District of Illinois case[] [is] resolved . . . .” Id. Having

obtained the benefit of its bargain, the government later changed its tune.

       On January 22, 2019, Assistant United States Attorney Julie E. Allyn and United

States Attorney Erica H. MacDonald executed a “Request of United States Attorney for

Production of Federal Prisoner In the Custody of The United States Pursuant to Title 18,

United States Code, Section 3621(d).” Exhibit A. That form directed the Marshals

Service to produce Mr. Hari in St. Paul, Minnesota “forthwith” to appear in United

States of America v. Michael Hari, et. Al, Criminal No. 18-CR-150 (DWF/TNL).” Id.

       The transfer order not only ran counter to the government’s prior commitment

that Mr. Hari would be tried in Illinois before being moved to Minnesota, it was

improper. Title 18 U.S.C. § 3621(d) only applies to sentenced defendants. That section is

entitled “Imprisonment of a convicted person” and is contained in Chapter 229 of Title

18 which is entitled “POSTSENTENCE ADMINISTRATION.” The statute has eight

subparts dealing with different aspects of executing a sentence of imprisonment.

Subsection (d) states, “The United States Marshal shall, without charge, bring a prisoner

into court or return him to a prison facility on order of a court of the United States or on

written request of an attorney for the Government.” Mr. Hari is not a sentenced

prisoner, he is a pretrial detainee, in detention based on a detention order entered by

United States Magistrate Judge Long. (R.11). A fact the government recognized when it

filed the joint motion for more time to file the Minnesota indictment. Accordingly, §

3621(d) did not authorize Mr. Hari’s move to Minnesota.

                                               5
        2:18-cr-20014-SLD-EIL # 68          Page 6 of 13



       “The doctrine of judicial estoppel is intended to protect the integrity of the

judicial process. New Hampshire v. Maine, 532 U.S. 742, 749, 121 S.Ct. 1808, 149 L.Ed.2d

968 (2001). It is an equitable concept providing that a party who prevails on one ground

in a lawsuit may not in another lawsuit repudiate that ground. United States v. Hook, 195

F.3d 299, 306 (7th Cir.1999), cert. denied, 529 U.S. 1082, 120 S.Ct. 1707, 146 L.Ed.2d 510

(2000). Judicial estoppel may apply when (1) the later position is clearly inconsistent

with the earlier position; (2) the facts at issue are the same in both cases; (3) the party to

be estopped convinced the first court to adopt its position; and (4) the party seeking to

assert an inconsistent position would derive an unfair advantage or impose an unfair

detriment on the opposing party if not estopped.” United States v. Christian, 342 F.3d

744, 747 (7th Cir. 2003).

       Under the Speedy Trial Act, the government in the Minnesota case had 30 days

from Mr. Hari’s arrest to seek an indictment. 18 U.S.C. § 3161(b). To gain Mr. Hari’s

agreement to for additional time to file an indictment, and to convince Judge Frank to

grant additonal time, the government took the position that “Pursuant to Court Order,

[Mr. Hari] will remain in Illinois pending disposition of [his] case in the Central District

of Illinois. (D.Minn. d/e 12). The government further told Mr. Hari and Judge Frank,

“[d]ue to the complexity of the cases pending in each district, the distance between

counsel and their clients, and the understanding that the defendants will not be brought to

Minnesota until the Central District of Illinois cases are resolved, the parties seek an

additional 60-day extension to bring the matter before the grand jury or file an

Information in Minnesota pursuant to l8 U.S.C. § 3161(b).” The government went on to

                                                6
        2:18-cr-20014-SLD-EIL # 68        Page 7 of 13



tell Judge Frank the “extension will serve the interests of the Defendants, the public,

and justice. In addition, an extension will promote judicial economy.” Id.

       Judge Frank granted the joint motion to extend the time for filing an indictment.

(D.Minn. d/e 13) Judge Frank based his ruling on a finding “that the ends of justice

served by granting the parties’ joint motion outweigh the best interests of the public

and the Defendant in a speedy trial” on the government’s representations in the joint

motion. Id.

       The government’s position in its motion to continue that the Minnesota trial

must proceed before the Illinois trial is clearly inconsistent with the position it took

before Judge Frank when it sought and obtain additional time to file an indictment in

Minnesota. Furthermore, the facts at issue are the same in both the Illinois and

Minnesota cases. The government convinced Judge Frank to adopt its position, and the

government’s position imposes an unfair detriment on Mr. Hari (delaying his speedy

trial in Illinois) if not estopped. Christian, 342 F.3d at 747. Accordingly, the government

should be judicially estopped from arguing that Mr. Hari’s trial in Minnesota should

proceed before his trial in Illinois.

       B.     The Speedy Trial Act

       The Speedy Trial Act, 18 U.S.C. § 3161, et seq., guarantees a defendant the right

to be tried within 70 days “from the filing date (and making public) of the information

or indictment, or from the date the defendant has appeared before a judicial officer of

the court in which such charge is pending, whichever date last occurs.” 18 U.S.C. §

3161(c)(1). Because Mr. Hari appeared before Magistrate Judge Long on a criminal

                                              7
        2:18-cr-20014-SLD-EIL # 68         Page 8 of 13



complaint before the filing of the indictment, the filing of the indictment on April 4,

2018, started the 70 day speedy trial clock running. United States v. Owokoniran, 840 F.2d

373, 374 (7th Cir. 1987) (if defendant has previously appeared before a judicial officer

filing of indictment starts speedy trial clock).

       Fifty-one days later, when Mr. Hari requested a continuance on May 25, 2018, the

speedy trial clock was tolled. 18 U.S.C. § 3161(h)(7)(A); (Minute Entry 05/25/2018) The

speedy trial clock has remained tolled, Minute Entries 07/27/2018, 11/05/2018,

01/09/2019, and will begin running again on July 15, 2019.

       The government’s argument that its unilateral move of Mr. Hari from the Central

District of Illinois to the District of Minnesota tolls the speedy trial clock until the trial in

Minnesota is complete misreads 18 U.S.C. § 3161(h)(1)(B). Under the facts of this case,

§ 3161(h)(1)(B) tolls the speedy trial clock in Minnesota due to Mr. Hari’s trial in the

Central District of Illinois, not the other way around.

       The Seventh Circuit explained how the Act works in these situations in United

States v. Montoya, 827 F.2d 143 (7th Cir. 1987). In that case the defendant was the target of

a federal drug investigation in the Northern District of Illinois but fled to Columbia

before he could be apprehended. Id. at 146. About a year later when the defendant

returned to the United States a criminal complaint was filed against him in the

Northern District of Illinois and an arrest warranted issued. Id. A few days later the

defendant was arrested on the warrant in Western District of Texas. A complaint was

filed against the defendant in the Western District of Texas for separate drug offenses

and an indictment was filed the next day. Id. A few days later the defendant made his

                                               8
        2:18-cr-20014-SLD-EIL # 68       Page 9 of 13



initial appearance in Texas and during that hearing he received an explanation of the

Illinois charges. The judge stayed the defendant’s removal from Texas.

       About three months later, specifically 101 days after the defendant’s arrest, an

indictment was filed against the defendant in the Northern District of Illinois. Id. The

defendant eventually pled guilty and was sentenced in Texas and then transported to

the Northern District of Illinois. Id.

       The defendant filed a motion to dismiss the Illinois charges claiming a violation

of the Speedy Trial Act because his indictment was not filed within 30 days of his arrest

on the criminal complaint. Id. 147. The Seventh Circuit rejected the argument finding

100 of the 101 days of delay excludable under § 3161(h)(1)(D) since the delay was due to

the Texas charges pending against the defendant. Id. at 149. The Seventh Circuit found

§ 3161(h)(1)(D) excluded all time the defendant was pending trial in Texas, including

the time negotiating his guilty plea and pleading guilty. Id.

       In explaining its holding the Seventh Circuit explained how the Speedy Trial Act

and specifically § 3161(h)(1)(D) works to protect a defendant’s speedy trial rights when

charges are pending in multiple districts.

       While Montoya was being held in Texas the Western District of Texas was
       required to indict Montoya within thirty days of his arrest and bring him
       to trial within seventy days of the indictment. Montoya's right to a speedy
       trial was protected. He was guaranteed that within 100 days of his arrest
       he would be tried. At the conclusion of his Texas trial he would then be
       available and ready to defend the charges against him in Illinois.
       Alternatively, if the Western District of Texas did not try Montoya within
       100 days, Montoya would be entitled to have that indictment dismissed
       under section 3162 of the Speedy Trial Act. He then would be available
       and ready to defend himself against the Illinois charges. Under either
       scenario, Montoya would not be languishing in a Texas prison or

                                             9
       2:18-cr-20014-SLD-EIL # 68        Page 10 of 13



       otherwise awaiting trial indefinitely, but would be moving toward final
       resolution of the Texas charges so that he could go on in a timely fashion
       to defend himself against the Illinois charges.

Montoya, 827 F.2d 149.

       Montoya makes clear Mr. Hari’s the Speedy Trial Act protects Mr. Hari’s right to

a speedy trial in Illinois by staying tolling the speedy trial clock in Minnesota. The

government’s interpretation of § 3161(h)(1)(D) warps the protections of the Act. Under

the government’s reading of the Act it can allow 99 days to pass from the arrest of a

defendant on a criminal complaint, file a criminal complaint against the defendant in

another judicial district, unilaterally move the defendant to the other district and

receive another 100 days to proceed to trial in that district. Alternatively, the

government could bounce the defendant between districts at its whim to toll the speedy

trial clock in either district as needed. The government cites no authority in support of

its reading of the Act. This is not surprising as Montoya makes clear the government’s

reading of the Act is wrong.

       The Act addresses the lawful transfer of a defendant to another judicial district in

§ 3161(h)(1)(E). That section excludes from the 70 day clock “delay resulting from any

proceeding relating to the transfer of a case or the removal of any defendant from

another district under the Federal Rules of Criminal Procedure.” The government’s

reading of § 3161(h)(1)(D) makes § 3161(h)(1)(E) surplusage. If the government has the

power to unilaterally move a pretrial detainee from district to district and thereby stop

the speedy trial clock, there is no need to invoke the Rules of Criminal Procedure to

transfer the defendant and § 3161(h)(1)(E) is meaningless. When interpreting a statute it

                                             10
       2:18-cr-20014-SLD-EIL # 68         Page 11 of 13



is a court’s duty “to give effect, if possible, to every clause and word of a statute rather

than to emasculate an entire sections, as the Government’s interpretation requires.”

United States v. Menasche, 348 U.S. 528, 538-39 (1955) (internal quotation marks and

citations omitted).

       Finally, the government is correct that when a party asks for a continuance

§ 3161(h)(7)(B)(iv) tells a court one factor to consider is whether a failure to grant a

continuance will “unreasonably deny the defendant or the Government continuity of

counsel.” The July 15, 2019, trial date was selected at a time when the trial in United

States v. Christensen, Case No. 17-20037 was set for April 3, 2019. It was anticipated the

Christensen trial would be concluded by the end of May giving government and defense

counsel time to prepare for the July 15, 2019, trial date. The Christensen trail was later

continued to June 3, 2019, at the defense’s request. Accordingly, the Court may consider

these facts in ruling on the government’s motion.

       The Christensen trial is estimated to last six to eight weeks, putting its conclusion

in late July. At previous status conferences the government has declined to join in Mr.

Hari’s motion to continue, stating it was ready for trial. Since the government is ready

for trial in this case, and the Christensen case will be concluded by the end of July, the

government should not need a lengthy continuance of the trial date to ensure continuity

of counsel.

                                          CONCLUSION

       Long ago the Seventh Circuit acknowledged the reality that the government can

attempt to manipulate the Speedy Trial Act. United States v. Owokoniran, 840 F.2d 373,

                                             11
       2:18-cr-20014-SLD-EIL # 68        Page 12 of 13



375 (7th Cir. 1987). The court made clear that “[w]ere such an abuse to occur, [it was]

confident of the ability of the district courts (and the courts of appeal should that be

necessary) to deal with it within the framework of the Act.” Owokoniran, 840 F.2d at 375.

The parties in this case engaged in extensive negotiations trying to find a joint

resolution of the Illinois and Minnesota cases. When those attempts were unsuccessful

and a firm trial date set in Illinois the government unilaterally moved Mr. Hari using a

process applicable to sentenced defendants. Then, having told Judge Frank in

Minnesota Mr. Hari would remain in custody in Illinois until the conclusion of the trial

on the Illinois charges, the government filed a motion to continue before this Court

claiming Mr. Hari must remain in Minnesota until the conclusion of trial on those

charges. Those are not the actions of a party acting in good faith. This Court should deal

with the government’s attempt to manipulate the Speedy Trial Act by denying its

request to continue the Illinois trial until the conclusion of the Minnesota trial. Instead,

the Court should grant a short continuance to allow government counsel to conclude

the Christensen trial.

           Respectfully submitted,

               /s/Elisabeth R. Pollock                   /s/ Thomas W. Patton
               Assistant Federal Defender                Federal Public Defender
               300 West Main Street                      401 Main Street, Suite 1500
               Urbana, IL 61801                          Peoria, IL 61602
               Phone: 217-373-0666                       Phone: 309-671-7891
               FAX: 217-373-0667                         Fax: 309-671-7898
               Email: Elisabeth_Pollock@fd.org           Email: Thomas_Patton@fd.org




                                             12
       2:18-cr-20014-SLD-EIL # 68       Page 13 of 13



                              CERTIFICATE OF SERVICE

      I hereby certify that on June 3, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing

to Assistant United States Attorney Eugene L. Miller. A copy was also mailed to the

defendant.


                                          /s/Thomas W. Patton
                                          Federal Public Defender
                                          401 Main Street, Suite 1500
                                          Peoria, IL 61602
                                          Phone: 309-671-7891
                                          Fax: 309-671-7898
                                          Email: Thomas_Patton@fd.org




                                            13
